Citation Nr: 1814850	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee, status post arthroscopy and ACL repair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  In October 2015, the Board reopened and remanded the underlying claim for service connection for a back disorder as well as the issue on the title page for additional development.  While on remand, a November 2016 rating decision granted service connection for pulled muscle spasm of the lumbar back.  As such is a full grant of the benefits sought with respect to this issue, this matter no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1977).  The issue on the title page now returns for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.   38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Throughout the course of the appeal, the Veteran was afforded VA examinations in July 2010, April 2014, and July 2015 in order to ascertain the nature and severity of his left knee disability.  However, since the most recent VA examination was conducted, the United States Court of Appeals for Veterans Claims (Court) issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Upon a review of the examinations conducted during the pendency of the Veteran's claim in July 2010, April 2014, and July 2015, it does not appear that Correia-compliant testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  In this regard, while both joints were tested at the July 2010 and April 2014 examinations, the reports did not differentiate or evaluate passive versus active motion.  Moreover, the examiners did not evaluate pain in weight-bearing and non-weight bearing ranges of motion, although pain on weight bearing was noted on the July 2015 examination.  Thus, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries and includes a retrospective opinion as to the findings noted at the prior examinations.

Furthermore, the Court recently found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999).  Moreover, if the examination is not conducted during a flare-up, the examiner should offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board observes that the Veteran denied flare-ups at the July 2010 VA examination, but reported them at the April 2014 and July 2015 VA examinations.  In this regard, the VA examiners found that it was not possible to determine the Veteran's functional loss during flare-ups without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  

Given the Veteran's reports of having flare-ups, he should be afforded another VA examination during a flare-up, if possible. Furthermore, the April 2014 and July 2015 VA examiners did not provide an adequate opinion as to the functional loss related to flare-ups because they did not explain why it was not feasible for them to provide such opinion and only stated that they were unable to say without mere speculation as the examinations were not performed during a flare-up. Thus, on remand, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate his functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current nature and severity of his service-connected left knee disability. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.  

(B) The examiner should record the range of motion of the left knee observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted in July 2010, April 2014, and July 2015. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.
 
(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his left knee, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's left knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

(G)  The examiner also should comment upon the functional impairment resulting from the Veteran's left knee disability.  

A rationale for any opinion proffered should be provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


